EXHIBIT 10(a)

Contract No. 117162

 

NATURAL GAS PIPELINE COMPANY OF AMERICA (Natural)
STORAGE RATE SCHEDULE NSS
AMENDMENT NO.1 DATED June 20, 2002
TO AGREEMENT DATED March 7, 2000

Agreement is amended to:

 

1.

[ ] Revise Agreement MDQ: [ ] Increase [ ] Decrease

 

 

In Section 2(a). of Agreement substitute MMBTU for MMBTU,

 

 

which equals a change of MSV from MMBTU to MMBTU.

 

 

 

 

 

[ ] Revise Agreement Leg Rights

 

 

In Section 2.(b) of Agreement substitute ___ % Amarillo; ___ % Gulf Coast for
___ % Amarillo;

 

 

___ % Gulf Coast (sum must equal 100%).

 

 

 

 

2.

[ X ] The term of this Agreement is extended through April 30, 2006.

 

 

 

 

3.

[ ] Other:

 

 

 

 

This Amendment No.1 becomes effective May 1, 2003.

 

 

 

 

Except as hereinabove amended, the Agreement shall remain in full force and
effect as written.

 

AGREED TO BY:

 

 

 

 

 

NATURAL GAS PIPELINE COMPANY OF AMERICA

 

THE PEOPLES GAS LIGHT AND COKE COMPANY

"Natural"

 

"Shipper"

 

 

 

By: /s/ David J. Devine

 

By: /s/ William E. Morrow

Name: David J. Devine

 

Name: William E. Morrow

Title: Vice President, Financial Planning

 

Title: Executive Vice President